NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

                                              :
GUILIO MESADIEU,                              :      Civil Action No. 18-842 (JMV/JBC)
                                              :
                      Plaintiff,              :
                                              :
              v.                              :                  OPINION
                                              :
CITY OF ELIZABETH, et al.,                    :
                                              :
                      Defendants.             :
                                              :

VAZQUEZ, District Judge:

I.     INTRODUCTION

       Plaintiff Guilio Mesadieu, proceeding pro se, seeks to bring a federal civil rights complaint.

(DE 1.) At this time, 1 the Court reviews Mesadieu’s complaint, pursuant to 28 U.S.C. §§

1915(e)(2)(B) and 1915A(b), to determine whether it should be dismissed as frivolous or

malicious, for failure to state a claim upon which relief may be granted, or because it seeks

monetary relief from a defendant who is immune from such relief.

       For the reasons set forth below, Mesadieu’s 42 U.S.C. § 1983 unlawful search claim against

police officer Jose Martinez, and that claim alone, is now permitted to proceed past screening.

The Court will dismiss, with prejudice, Mesadieu’s 42 U.S.C. § 1985(1) and 42 U.S.C. § 1985(2)

civil conspiracy claims as against all defendants. Any and all such federal civil rights claims

which Mesadieu asserts against the Elizabeth Police Department as a standalone municipal entity




1
  The Court previously granted Mr. Mesadieu leave to proceed in forma pauperis and ordered the
Clerk of the Court to file his Complaint. (DE 3.)
are also dismissed with prejudice. All other claims in Mesadieu’s pleading are dismissed without

prejudice.

II.       BACKGROUND

          The present civil action arises out of the purportedly unlawful actions committed on – and

otherwise associated with – Mesadieu’s February 9, 2016 arrest by members of the Elizabeth

Police Department (“EPD”). Mesadieu’s Complaint names the following defendants: (1) City of

Elizabeth; 2 (2) Union County; (3) EPD Chief of Police Patrick Shannon; (4) EPD Detective

Frammigen; (5) EPD Lieutenant Robert Kelly; (6) EPD Sergeant Todd Kelly; (7) EPD Sergeant

Rodney Dorilus; (8) EPD Officer Jose Martinez; (9) EPD Officer Raul Delaprida; (10) EPD

Officer Guillermo Valladares; (11) EPD Officer Kevin Kelly; (12) EPD Officer Jose Torres; (13)

EPD Officer Rui Xavier; (14) Luis Figueiredo; (15) Union County Prosecutor Grace H. Park; (16)

Assistant Attorney General (“AAG”) Daniel Ian Bornstein; (17) Union County (“UC”) Sheriff’s

Officer Timothy O’Grady; (18) UC Sheriff’s Officer Bryan Frew; (19) Bergen County

Prosecutor’s Office (“BCPO”) Detective James Eckert (20) BCPO Detective Ismael Alsina; and

(21) John Does 1-60. (DE 1 at 1-2, 5-12. 3)



2
  In addition to the City of Elizabeth, Mesadieu also formally lists EPD as a standalone defendant.
(DE 1 at 1.) A police department, however, is not a distinct municipal entity that may be sued for
alleged civil rights violations. See Jackson v. City of Erie Police Dep’t, 570 F. App’x 112, 114
n.2 (3d Cir. 2014) (“Although local governmental units may constitute ‘persons’ against whom
suit may be lodged under 42 U.S.C. § 1983, a city police department is a governmental sub-unit
that is not distinct from the municipality of which it is a part.”). The Court will therefore terminate
EPD as a standalone party and dismiss with prejudice all federal civil rights claims asserted against
EPD. In addition, Mesadieu’s limited specific factual allegations against EPD are that it “employs
defendants” and that it is – like the City of Elizabeth – the “workplace for defendants.” (See DE
1 at 5.) Moreover, while Mesadieu repeatedly asserts that the City of Elizabeth, specifically, is
liable to him under numerous theories of supervisory liability (see id. at 20-29), his complaint
makes no further references to EPD.
3
      Page citations within DE 1 refer to the official docket “PageID:” number.

                                                  2
        The specific factual allegations in Mesadieu’s Complaint, which the Court assumes as true

for present screening purposes, are as follows. On the morning of February 9, 2016, otherwise

unidentified “Elizabeth Police defendants initiated an unlawful motor vehicle stop of [Mesadieu’s]

company vehicle on his way to work.” (Id. at 13.) Mesadieu “did not commit any traffic

violations” and these “defendants [instead] falsely and willfully issued multiple falsified motor

vehicle citations [to justify that stop].” (Id. at 16.)

        After Mesadieu’s “vehicle was in park, [he] grabbed his credentials and was holding them

up in both hands.” (Id. at 13.) EPD officers nonetheless “approached his vehicle, banging and

hitting the passenger side . . . while making hysterical noises.” (Id.) In addition, “Defendant

Kelly 4 pointed a gun at [Mesadieu’s] head and threaten[ed] to kill [him].” (Id.) After EPD

officers removed Mesadieu “from his vehicle[, they] commenced an illegal search [of it].” (Id. at

14.) Officer Jose Martinez also searched Mesadieu’s person, during which time he removed

$4,900 from Mesadieu’s jacket. 5 When Mesadieu refused to sign a “consent to search form” that

Martinez presented to him “after defendants . . . violated [his] constitutional rights,” Mesadieu

was placed in an EPD vehicle. (Id.) Ultimately, “the illegal search [of Mesadieu’s person and

vehicle] did not lead to the discovery of any contraband, [and] defendants [therefore] falsely,

willfully, and unlawfully charged [him] with possession of a handgun and certain person not to

possess weapon.” 6 (Id. at 15.)


4
  Because there are three named defendants whose last name is Kelly, it is unclear which
“Defendant Kelly” Mesadieu is referring to.
5
   Mesadieu does not further elaborate on what ultimately happened to this money. Mesadieu
does not specifically allege that Martinez – or any other member of the EPD – improperly kept
that money; he claims only that $4,900.00 in cash was taken in the course of Martinez’s search of
Mesadieu’s person.
6
   The Court notes that publicly available New Jersey Department of Corrections (“DOC”)
offender records, obtained from www20.state.nj.us/DOC_Inmate/inmatesearch, indicate that
                                                   3
       Mesadieu was then transported to EPD headquarters. Upon arriving there, otherwise

unidentified defendants “ridicule[d Mesadieu] by saying ‘we’re setting you up’ and . . . chanting

‘Donald Trump.’” (Id. at 14.) Mesadieu was then, at his request, taken to EPD’s internal affairs

(“IA”) office, where he was formally arrested. (Id. at 15.) Mesadieu’s February 9, 2016 arrest

occurred notwithstanding that “defendants confessed in front of [non-defendant, IA Detective

Moloney] that they were setting [Mesadieu] up with a gun.”            (Id.)   This arrest allowed

unidentified BPD officers to “cover up their misconduct and corruptions.” (Id.; see also id. at

17.) Moreover, but for the defendants’ falsification of evidence and willful refusal to produce

certain “exculpatory information,” e.g., otherwise unspecified “video recording evidence” and

information about his IA appearance on February 9, 2016, Mesadieu “would have been able to

prove[] his innocence.”     (Id. at 18.)   The actions taken by defendants to cover-up their

misconduct and withhold exculpatory evidence were committed in conjunction with a “code of

silence” policy among all defendants. (Id. at 17.)

       Mesadieu believes that the foregoing actions were motivated by his refusal to become a

confidential informant (“CI”). In that respect, he specifically notes that “prior to [his] unlawful

arrest [on February 9, 2016, he] was interviewed by the Union County Prosecutor’s detectives[,]”

who, at that time, 7 delivered an ultimatum: Mesadieu could either become a [CI] for Union County


Mesadieu was, on June 8, 2018, convicted of unlawfully possessing a handgun on February 9,
2016, as well as for a related “certain persons to not to have weapons” offense that was also
committed on February 9th, i.e., the date on which Mesadieu claims that he was unlawfully
arrested and framed by the EPD. This information undermines – but does not unequivocally
refute – Mesadieu’s claim that he was unlawfully charged with possession of a handgun and certain
persons not to possess weapon offenses in the wake of his February 9th arrest.
7
   It is unclear from Mesadieu’s pleading whether this interview occurred on February 9, 2016, or
at some date prior. (See DE 1 at 16 (simultaneously noting that this interview occurred after he
was “wrongfully charge[d] for guns” and that “[t]he Union County detective [took Mesadieu] out
of Union County Jail on or about [December 19, 2014] and gave [him the] ultimatum”).)

                                                4
and [EPD]” or be sent “to prison for the false charges which [he is] currently [incarcerated].” (Id.

at 16.)     Mesadieu’s arrest occurred after he “refused the ultimatum.”         (Id. at 16.)   While

Mesadieu relatedly claims that Prosecutor Park and AAG Bornstein were also involved in his

“wrongful[] imprison[ment] for [his] refusal [to become] a confidential informant” (see id. at 19),

he does not detail any personal interactions that he had with either defendant or any overt actions

taken by Park and Bornstein which might otherwise provide factual support for this allegation.

          Mesadieu alleges that the foregoing actions violated rights secured to him by the United

States Constitution. He specifically claims that his unlawful arrest and illegal search and seizure

violated the Fourth Amendment. (Id. at 17-18.) He further claims that the “officer defendants .

. . , in targeting [Mesadieu] based on corruption, denied him equal protection of the law, in

violation of the . . Fourteenth Amendment.” (Id. at 25.) He likewise claims that these otherwise

unspecified defendants, “in writing falsified traffic citations and police report[s] base[d] on

corruption constituted selective enforcement of law in violation of the Fourteenth Amendment.”

(Id. at 26.) Mesadieu adds that the defendants, “in conspiring to target, arrest, unlawfully seiz[e],

and falsify[] police report[s,]” violated 42 U.S.C. §§ 1983, 1985(3), 8 and 1986. (Id. at 26-27.)

He also specifically alleges that the defendants conspired to deny him access to the exculpatory

evidence detailed above, and that their conspiratorial actions have denied him his constitutional



8
   Mesadieu also asserts entitlement to relief under 42 U.S.C. §§ 1985(1) and (2). (See DE 1 at
27.) It is clear, however, based on the plain language of the statute, that those specific provisions
are inapplicable to his case. See 42 U.S.C. § 1985(1) (providing a cause of action where “two or
more persons . . . conspire to[, inter alia,] prevent . . . any person from accepting or holding any
office, truest, or place of confidence under the United States, or from discharging any duties
thereof” or “impede [an office holder] in the discharge of his official duties”); id. at § 1985(2)
(providing a cause of action where “two or more persons . . . conspire to[, inter alia] deter . . . any
party of witness in any court of the United States from attending such court, [or serving as a juror,]
or from testifying to any matter pending therein”). Mesadieu’s §§ 1985(1) and (2) claims are
accordingly dismissed with prejudice.

                                                  5
right of access to the Courts. (Id. at 19, 20, 27.) Mesadieu also asserts state tort claims for

assault, wrongful imprisonment, corrupt misconduct, intentional infliction of emotional distress,

and negligence against various named defendants. (Id. at 28-29.)

       Mesadieu further claims that Prosecutor Park, AAG Borstein, EPD Police Chief Shannon,

Elizabeth, and Union County “are directly liable for [his] damages” under numerous theories of

supervisory liability. (Id. at 17, 21-24.) He claims that the above-named defendants’ failure to

properly supervise defendants has resulted in a “well settled and permanent policy” in which

prosecutors and police officers are allowed to “wrongfully arrest individuals” and to “forc[e] them

to become [CIs].” (Id. at 21.) He avers that all of these defendants “are under a duty to supervise

the members of the [EPD] and to ensure that the policing activities of the [EPD] are run in a lawful

manner” and that they “permitted, encouraged, tolerated, and knowingly acquiesced to an official

pattern, practice, or custom of police officers, and prosecutors, including but not limited to

defendants, of violating [Mesadieu’s] rights based on corruptions.” (Id. at 20-21.) He claims

that “[t]hese defendants failed to train and properly supervise police officers regarding proper

arrest procedures and techniques.” (Id. at 22.) Mesadieu further avers that these five defendants

are all responsible for “policies or customs of inadequate training, supervision, discipline,

screening, or hiring.” (Id.)

       Mesadieu similarly claims that Prosecutor Park “has a supervisory role over the assistant

prosecutor, prosecutor detective defendants and the [EPD] officer defendants[,]” and that she “has

been place[d] on notice of the misconduct of her subordinates by a number of complaints of the

unlawful practice, pattern or custom of her subordinates in molding and/or blackmailing the

citizens of Union County or others, and forcing them [to] becom[e CIs] . . . and has failed to act to

curb this behavior or otherwise correct the constitutional violations.” (Id. at 18.)   He also avers



                                                 6
that Park “has a ‘code of silence’ policy between prosecutors and police whereby prosecutors do

not report misconduct of other prosecutor or police, and failed to take the necessary steps to break

the ‘code of silence.’” (Id. at 19.) Mesadieu similarly alleges that Chief Shannon “chose to abide

by the ‘code of silence’ policy . . . whereby officers would not report misconduct of other officers

and [he] failed to take the necessary steps to break the ‘code of silence.’” (Id. at 17.)

       Critically, and as the above summary indicates, Mesadieu’s complaint fails to contain any

specific allegations, against many of the defendants formally identified in the caption of his

Complaint. He instead makes sweeping claims against “all defendants” and/or all “officer

defendants.” Indeed, Mesadieu’s pleading fails to contain any specific references to Robert Kelly,

Todd Kelly, Kevin Kelly, Rodney Dorilus, Raul Delaprida, Guillermo Valladares, Jose Torres,

Rui Xavier, Luis Figueiredo, Timothy O’Grady, Bryan Frew, James Eckert, Ismael Alsina, or

Detective Frammigen, much less allege any factual information which specifically ties any of those

named defendants to the incidents, conduct, and harm alleged therein.

III.   STANDARD OF REVIEW

       Under the Prison Litigation Reform Act (“PLRA”), district courts must review complaints

in civil actions in which a prisoner is proceeding in forma pauperis, see 28 U.S.C. § 1915(e)(2)(B),

seeks redress against a governmental employee or entity, see 28 U.S.C. § 1915A(b), or brings a

claim with respect to prison conditions, see 42 U.S.C. § 1997e. The PLRA directs district courts

to sua sponte dismiss any claim that is frivolous, is malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune from such relief.

See 28 U.S.C. § 1915(e)(2)(B).

       “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal Rule



                                                  7
of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (citing

Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)); Mitchell v. Beard, 492 F. App’x 230, 232

(3d Cir. 2012) (discussing 42 U.S.C. § 1997e(c)(l)); Courteau v. United States, 287 F. App’x. 159,

162 (3d Cir. 2008) (discussing 28 U.S.C. § 1915A(b)). The standard is set forth in Ashcroft v.

Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), as explicated

by the United States Court of Appeals for the Third Circuit.

       To survive the Court’s screening for failure to state a claim, the complaint must allege

‘sufficient factual matter’ to show that the claim is facially plausible. See Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (citation omitted). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Fair Wind Sailing, Inc. v. Dempster, 764 F.3d

303, 308 n.3 (3d Cir. 2014) (quoting Iqbal, 556 U.S. at 678). “[A] pleading that offers ‘labels or

conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’” Iqbal,

556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). A complaint may also be dismissed for

failure to state a claim if it appears “‘that the plaintiff can prove no set of facts in support of his

claim which would entitle him to relief.”’ Haines v. Kerner, 404 U.S. 519, 521 (quoting Conley

v. Gibson, 355 U.S. 41, 45-46 (1957)); Milhouse v. Carlson, 652 F.2d 371, 373 (3d Cir. 1981).

Pro se pleadings are liberally construed. See id. Nevertheless, “pro se litigants still must allege

sufficient facts in their complaints to support a claim.” Mala v. Crown Bay Marina, Inc., 704

F.3d 239, 245 (3d Cir. 2013) (citation omitted).).

IV.    ANALYSIS

       a. 42 U.S.C. § 1983

       A plaintiff may have a cause of action under § 1983 for violations of his constitutional



                                                  8
rights by a state official or employee. The statute provides, in relevant part:

               Every person who, under color of any statute, ordinance, regulation,
               custom, or usage, of any State or Territory ... subjects, or causes to
               be subjected, any citizen of the United States or other person within
               the jurisdiction thereof to the deprivation of any rights, privileges,
               or immunities secured by the Constitution and laws, shall be liable
               to the party injured in an action at law, suit in equity, or other proper
               proceeding for redress.

       To obtain § 1983 relief, a plaintiff must establish: (1) that one of his rights secured by the

Constitution or laws of the United States was violated; and (2) that this violation was caused or

committed by a person acting under color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988);

Graham v. Connor, 490 U.S. 386, 393-94 (1989) (noting that Section 1983 does not provide

substantive rights; rather, it provides a vehicle for vindicating violations of other federal rights).

       Moreover, “[o]nly those defendants whose inactions or actions personally caused [a

plaintiff’s] injur[ies] may be held liable under § 1983.” Shaw by Strain v. Strackhouse, 920 F.2d

1135, 1147 (3d Cir. 1990). Stated another way, in order “to prevail in a civil rights action, a

plaintiff must demonstrate that the defendant was personally involved in the alleged wrongful

conduct; liability cannot be predicated solely on the operation of respondeat superior.” Kornegey

v. City of Philadelphia, 299 F. Supp. 3d 675, 680 (E.D. Pa. 2018). Personal involvement can be

shown through allegations, made with “appropriate particularity,” of personal direction or of actual

knowledge and acquiescence. Id. at 680 & n.17 (citing Rode v. Dellarciprete, 845 F.2d 1195,

1207 (3d Cir. 1988); accord Iqbal, 129 S. Ct. at 1948 (“a plaintiff must plead that each

Government-official defendant, through the official’s own individual actions, has violated the

Constitution.”).

       b. Mesadieu’s complaint is dismissed without prejudice as to all
          Defendants for which no factual allegations were pled

       As noted above, Mesadieu’s pleading fails to detail any incident or other facts which


                                                   9
specifically tie the noted Defendants, i.e., Robert Kelly, Todd Kelly, Kevin Kelly, Rodney Dorilus,

Raul Delaprida, Guillermo Valladares, Jose Torres, Rui Xavier, Luis Figueiredo, Timothy

O’Grady, Bryan Frew, James Eckert, Ismael Alsina, or Detective Frammigen, to any of the

incidents, conduct, and harm complained of therein. Because Mesadieu fails to adequately allege

that any of these Defendants were personally involved in the wrongful conduct he complains of,

any and all such civil rights claims which he purports to assert against these defendants – including

under § 1983 – are dismissed without prejudice. Iqbal, 129 S. Ct. at 1948; Kornegey, 299 F. Supp.

3d at 680.

       c. All of Mesadieu’s Fourth Amendment-based § 1983 claims, other than
          his unlawful search claim against EPD Officer Jose Martinez, are
          dismissed

       The Fourth Amendment provides, in pertinent part, that “[t]he right of the people to be

secure in their persons, houses, papers and effects, against unreasonable search and seizures, shall

not be violated, and no Warrants shall issue, but upon probable cause.” U.S. Const. amend IV.

As such, “a search or seizure conducted without a warrant or probable cause may form the basis

of a § 1983 claim based on the Fourth Amendment.” Castro v. Perth Amboy Police Dept., 2014

WL 229301, at *2 (D.N.J. Jan. 21, 2014) (citing Reedy v. Evanson, 615 F.3d 197 (3d Cir. 2010)).

Likewise, where law enforcement officers utilize excessive force during an arrest, their actions

may violate the Fourth Amendment’s prohibition against unreasonable seizures of the person.

Groman v. Township of Manalapan, 547 F.3d 628, 633 (3d Cir. 1995) (citing Graham, 490 U.S.

at 394-95). Here, Mesadieu alleges that various actions of myriad – and often unspecified – EPD

officers on February 9, 2016 violated the Fourth Amendment.

       Mesadieu first claims that the “Elizabeth Police defendants initiated an unlawful motor

vehicle stop of [Mesadieu’s] company vehicle on his way to work.” (DE 1 at 13.) “A traffic



                                                 10
stop is a ‘seizure’ within the meaning of the Fourth Amendment.” See United States v. Delfin-

Colina, 464 F.3d 392, 396 (3d Cir. 2006); accord Velez v. Fuentes, No. 15-6939, 2016 WL

4107689, at *3 (D.N.J. July 29, 2016) (“The lawfulness of an initial traffic stop is properly

analyzed under the Fourth Amendment.”).

       “‘[A]n officer may, consistent with the Fourth Amendment, conduct a brief, investigatory

stop when the officer has a reasonable, articulable suspicion that criminal activity is afoot.’”

Illinois v. Wardlow, 528 U.S. 119, 123. The reasonable suspicion standard – “which is a less

demanding standard than probable cause and requires a showing considerably less than

preponderance of the evidence” – applies to routine traffic stops. Delfin-Colina, 464 F.3d at 396-

97 (citations omitted). Thus, the EPD’s traffic stop of Mesadieu’s vehicle on February 9, 2016

would violate the Fourth Amendment only if the officers that pulled him over did not have a

reasonable, articulable suspicion that a violation had occurred. Id. at 396.

       Here, Mesadieu specifically alleges that he “did not commit any traffic violations” and that

“defendants [instead] falsely and willfully issued multiple falsified motor vehicle citations [to

justify that stop].” (DE 1 at 16.) Mesadieu has pled sufficient facts which suggest that there was

no legitimate basis for the EPD to stop his vehicle. His Complaint, however, fails to identify the

specific officers who initially stopped his vehicle. He therefore fails to sufficiently allege the

requisite personal involvement of any defendant to allow this claim to proceed past screening.

This portion of his Fourth Amendment-based § 1983 claim is therefore dismissed without

prejudice as to all defendants. Iqbal, 129 S. Ct. at 1948; Kornegey, 299 F. Supp. 3d at 680

       Mesadieu also takes issue with the actions committed by EPD officers as he sat in his

parked vehicle after being pulled over. He specifically alleges that once his “vehicle was in park,

[he] grabbed his credentials and was holding them up in both hands.” (DE 1 at 13.) Mesadieu



                                                11
further claims that in spite of this apparently cooperative behavior, EPD officers “approached his

vehicle, banging and hitting the passenger side . . . while making hysterical noises” and that a

“Defendant Kelly 9 pointed a gun at [his] head and threaten[ed] to kill [him].” (Id.) Mesadieu

appears to be alleging that the forceful actions of the EPD officers as they approached his vehicle

were excessive under the circumstances, and thus, violated the Fourth Amendment.

       In considering the merits of this claim at screening, the Court notes that “[p]olice officers

are privileged to commit a battery pursuant to a lawful arrest, but the privilege is negated by the

use of excessive force.” Groman, 547 F.3d at 633 (citing Edwards v. City of Philadelphia, 860

F.2d 568, 572 (3d Cir. 1988)). In other words, the use of force to effectuate an arrest must be

reasonable. Id. (citing Graham, 490 U.S. at 396). The reasonableness of the officers’ use of

force is an objective inquiry that depends on the facts and circumstances of each particular case,

“including the severity of the crime at issue, whether the suspect poses an immediate threat to the

safety of the officers or others, and whether he is actively resisting arrest or attempting to evade

arrest by flight.” Id. (quoting Carswell v. Borough of Homestead, 381 F.3d 235, 240 (3d Cir.

2004) (quoting Graham, 490 U.S. at 396)). Importantly, the “pointing of a weapon can amount

to constitutionally excessive force, depending on the circumstances of application.” Davis v. Egg

Harbor Township, No. 14-4213, 2017 WL 2423053, at * 8 (D.N.J. June 5, 2017) (citing Couden

v. Duffy, 446 F.3d 483, 497 (3d Cir. 2006)).

       The facts alleged in Mesadieu’s complaint, if true, suggest that Defendant Kelly’s drawing

of a gun on him was excessive under the circumstances. Again, Mesadieu indicates that he was

acting in a cooperative manner after EPD officers pulled him over, and that he did not pose a threat



9
  As noted above, because there are three named defendants whose last name is Kelly, it is unclear
which “Defendant Kelly” Mesadieu is referring to.

                                                12
to officers at that time, as evidenced by his specific factual allegation that his hands were raised as

officers approached his vehicle. His Complaint is also bereft of any facts which suggest that it

would have nonetheless been prudent for an officer to point his weapon at Mesadieu during that

traffic stop. That said, although the foregoing facts plausibly suggest that “Defendant Kelly” may

have committed a prima facie § 1983 excessive force violation for purposes of allowing this claim

to proceed past screening, because Mesadieu’s complaint identifies three different EPD officers

whose surname is Kelly, it remains unclear which of the three specific Kelly defendants he is

referring to. As a result, Mesadieu’s pleading fails to sufficiently allege the requisite personal

involvement of any one particular defendant needed to proceed this portion of his § 1983 excessive

force claim. Iqbal, 129 S. Ct. at 1948; Kornegey, 299 F. Supp. 3d at 680. This portion of

Mesadieu’s § 1983 claim is accordingly dismissed without prejudice.

       Conversely, the unidentified officers’ banging on Mesadieu’s car window and shouting of

loud noises as they approached, without more, does not sufficiently support an actionable § 1983

excessive force claim. Moreover, even if that behavior somehow infringed on Mesadieu’s Fourth

Amendment rights, the Court would still dismiss this portion of his § 1983 claim at screening

because Mesadieu fails to identify any specific defendants who are responsible for that conduct.

Iqbal, 129 S. Ct. at 1948; Kornegey, 299 F. Supp. 3d at 680.                Based on the foregoing

considerations, Mesadieu’s § 1983 excessive force claim is dismissed in its entirety, without

prejudice, as against all defendants.

       Mesadieu next claims that EPD officers, after removing him from the vehicle, performed

“an illegal search” of both his person and the vehicle. He specifically alleges that he did not

consent to the search. Mesadieu likewise implies, but does not explicitly claim, that this search

occurred without EPD officers first obtaining a warrant. Critically, the facts alleged in his



                                                  13
pleading also make clear that EPD’s search of Mesadieu’s car and person on February 9, 2016

preceded his formal arrest on that date.

       Generally, police officers must obtain warrants for searches and seizures. Terry v. Ohio,

392 U.S. 1, 9 (1968). A well-recognized exception to the warrant requirement is a search incident

to arrest: “a police officer who makes a lawful arrest may conduct a warrantless search of the

arrestee’s person and the area ‘within his immediate control.’” Davis v. United States, 564 U.S.

229, 232 (2011)). Thus, “in the case of a lawful custodial arrest[,] a full search of the person”

does not violate the Fourth Amendment. United States v. Robinson, 414 U.S. 218, 235 (1973)

“Officers may [likewise] conduct a warrantless search of a vehicle . . . in two instances: ‘(1) if the

arrestee is within reaching distances of the vehicle during the search, or (2) if the police have

reason to believe that the vehicle contains evidence relevant to the crime of arrest.’” United States

v. Brown, 765 F.3d 278, 290 (3d Cir. 2014) (quoting Davis, 564 U.S. at 234-35).

       Here, Mesadieu specifically claims that EPD Officer Jose Martinez searched his person

without any legitimate basis to do so. While Martinez’s version of events may ultimately differ

markedly from Mesadieu’s factual allegations, the Court must, at this stage, give credence to

Mesadieu’s claims that (1) there was no legitimate reason for otherwise unidentified BPD officers

to stop his vehicle in the first instance; (2) Martinez searched Mesadieu’s person without consent

and without any other legally justifiable reason; (3) the search of Mesadieu and his vehicle did not

lead to the discovery of any contraband; and (4) Mesadieu’s subsequent arrest was based entirerly

on a fabricated gun charge, i.e., that the search was not conducted incident to a “lawful arrest.”

Under this version of events, Martinez’s search of Mesadieu’s person on February 9, 2016 violated

the Fourth Amendment. The Court will accordingly allow Mesadieu’s § 1983 unlawful search

claim to proceed as against Martinez. This claim will be dismissed without prejudice against all



                                                 14
other defendants because Mesadieu has not specifically identified any other individuals who were

involved in the search of his person or vehicle on February 9, 2016. Iqbal, 129 S. Ct. at 1948;

Kornegey, 299 F. Supp. 3d at 680.

       Mesadieu additionally claims that he was the victim of an unlawful arrest. In order for

this Fourth Amendment-based § 1983 claim to proceed, Mesadieu must allege (1) that there was

an arrest; and (2) that the arrest was made without probable cause.           Dowling v. City of

Philadelphia, 855 F.2d 136, 141 (3d Cir. 1988); see also Albright v. Oliver, 510 U.S. 266, 274

(1994) (a § 1983 claim for false arrest may be based upon an individual’s Fourth Amendment right

to be free from unreasonable seizures). Probable cause exists when the facts and circumstances

are “sufficient to warrant a prudent man in believing that the defendant had committed or was

committing an offense.” Gerstein v. Pugh, 420 U.S. 103, 111 (1975) (quoting Beck v. State of

Ohio, 379 U.S. 89, 91 (1964)); accord Sharrar v. Felsing, 128 F.3d 810, 817 (3d Cir. 1997). To

establish the absence of probable cause, a plaintiff must show “that at the time when the defendant

put the proceedings in motion the circumstances were such as not to warrant an ordinary prudent

individual in believing that an offense had been committed.” Lind v. Schmid, 67 N.J. 255, 262,

337 A.2d 365 (1975); accord Watson v. Doe, No. 04-962, 2005 WL 1116239, at *3 (D.N.J. May

10, 2005). Likewise, where police lack probable cause to make an arrest, as Mesadieu alleges in

his Complaint, the arrestee has a Fourth Amendment-rooted § 1983 claim for false imprisonment

based on the detention he is subjected to as a result of that arrest. Groman, 47 F.3d at 636; Barna

v. City of Perth Amboy, 42 F.3d 809, 820 (3d Cir. 1994); accord Watson, 2005 WL 1116239 at *3.

       In his complaint, Mesadieu specifically claims that he was formally arrested on February

9, 2016 after being taken to the IA office in EPD headquarters. He avers that while there,

unidentified defendants admitted that they were framing him on a fabricated gun charge, and that



                                                15
in spite of this knowledge, other unidentified officers formally arrested him. Mesadieu likewise

alleges that he has remained subject to prolonged detention since that arrest in light of the foregoing

falsified gun charges. While Mesadieu has alleged sufficient factual circumstances that would

support prima facie § 1983 unlawful arrest and unlawful imprisonment claims, he has not

identified any of the specific officers who formally arrested him nor has he identified the particular

individuals who produced the purportedly fabricated evidence and reports related to his initial

traffic stop and subsequent search of his vehicle and person that were utilized to justify his

purportedly unlawful arrest and detention on February 9, 2016. Mesadieu’s § 1983 unlawful

arrest and unlawful detention claims are accordingly dismissed in their entirety without prejudice.

Iqbal, 129 S. Ct. at 1948; Kornegey, 299 F. Supp. 3d at 680.

         d. Mesadieu’s § 1983 conspiracy claim is dismissed

         Mesadieu also brings a § 1983 conspiracy claim 10 against the otherwise unspecified

defendants who purportedly conspired “to target, arrest, unlawfully seiz[e him], and falsify[] police

report[s.]” (DE 1 at 27.) The Third Circuit – in its 2018 precedential decision, Jutrowski v.

Township of Riverdale, 904 F.3d 280 (3d Cir. 2018) – recently outlined the contours of a viable

conspiracy claim under 42 U.S.C. § 1983:

                 To prevail on a conspiracy claim under § 1983, a plaintiff must
                 prove that persons acting under color of state law “reached an
                 understanding” to deprive him of his constitutional rights. Adickes

10
     “The [specific] elements of a claim of conspiracy to violate federal civil rights are as follows:

         (1) two or more persons conspire to deprive any person of constitutional rights; (2)
         one or more of the conspirators performs . . . any overt act in furtherance of the
         conspiracy; and (3) that overt act injures the plaintiff in his person or property or
         deprives the plaintiff of any right or privilege of a citizen of the United States, with
         the added gloss under § 1983 that the conspirators act under the color of state law.”

 Jutrowski, 904 F.3d at 294 n.15 (citing Barnes Foundation v. Township of Lower Merion, 242
 F.3d 151, 162 (3d Cir. 2001)) (internal quotations and bracketing omitted).

                                                   16
              v. S.H. Kress & Co., 398 U.S. 144, 150-52 [] (1970). Such rights
              include, of course, those protected by the Due Process Clause of the
              Fourteenth Amendment, such as the “right to be heard in an
              impartial forum,” Great W. Mining & Mineral Co. v. Fox
              Rothschild LLP, 615 F.3d 159, 161 (3d Cir. 2010), and the “right of
              access to the courts,” Monroe v. Beard, 536 F.3d 198, 205 (3d Cir.
              2008). Those rights “assure[] that no person will be denied the
              opportunity to present to the judiciary allegations concerning
              violations of . . . constitutional rights.” Wolff v. McDonnell, 418
              U.S. 539, 579 [] (1974).

              . . . [T]he right of access to the courts . . . [is] denied when law
              enforcement officers conspire to cover up constitutional violations,
              see, e.g., Colbert[ v. City of Chicago, 851 F.3d 649, 657-58 (7th Cir.
              2017)] (holding that the plaintiff could allege under § 1983 that “the
              named officers participated in something akin to a ‘conspiracy of
              silence among the officers’ in which defendants refuse to disclose
              which of their number has injured the plaintiff”). A “conspiracy of
              silence” among officers is actionable as a § 1983 conspiracy because
              the coordinated officer conduct “impede[s] an individual’s access to
              courts” and renders “hollow” a victim’s right to redress in a court of
              law. Vasquez v. Hernandez, 60 F.3d 325, 328-29 (7th Cir. 1995)
              (“[W]hen police officers conceal or obscure important facts about a
              crime from its victims rendering hollow the right to seek redress,
              constitutional rights are undoubtedly abridged.”); see also Swiggett
              v. Upper Merion Township, No. 08-2604, 2008 WL 4916039, at *4
              (E.D. Pa. Nov. 17, 2008) (“[C]ourts have found that concealing a
              constitutional violation, including use of excessive force, does not
              amount to a separate constitutional violation unless the victim of the
              concealment was deprived of his right of access to the courts.”).

              After a plaintiff establishes that the object of the conspiracy was the
              deprivation of a federally protected right, “the rule is clear that” the
              plaintiff “must provide some factual basis to support the existence
              of the elements of a conspiracy: agreement and concerted action.”
              Capogrosso v. Supreme Court of N.J., 588 F.3d 180, 184-85 (3d Cir.
              2009) (citing Crabtree v. Muchmore, 904 F.2d 1475, 1481 (10th Cir.
              1990)). To show agreement, he must demonstrate that “the state
              actors named as defendants in the[] complaint somehow reached an
              understanding to deny [the plaintiff] his rights,” Kost v.
              Kozakiewicz, 1 F.3d 176, 185 (3d Cir. 1993) . . . .

Jutrowski, 904 F.3d at 293-95.

       In his Complaint, Mesadieu alleges that all of the “officer defendants” were involved in a



                                                17
sweeping conspiracy “to target, arrest, unlawfully seiz[e], and falsify[] police report[s] against

[him] based on corruption [and that these actions] constituted selective enforcement of the law and

denial of equal protection [and due process] in violation of the Fourteenth Amend[ment.]” (DE

1 at 27.) Mesadieu also expressly avers that substantially all of the defendants identified in his

Complaint engaged in a concerted effort to prevent him from obtaining critical exculpatory

evidence needed to exonerate him of the gun charges he is currently imprisoned for, thereby

depriving him his constitutional right of access to the Courts. (Id.) These conclusory allegations

fail to support a viable § 1983 civil conspiracy claim.

       First, Mesadieu’s pleading fails to specify which named defendants were involved in any

particular aspect of this sweeping conspiracy. His pleading likewise lacks any particularized

factual allegations that clearly identify the specific individuals who had direct, personal

involvement in the alleged conspiratorial actions Mesadieu complains of. Shaw by Strain, 920

F.2d at 1147 (“Only those defendants whose inactions or actions personally caused [Plaintiff’s]

injury may be held liable under § 1983.”); Kornegey, 299 F. Supp. 3d at 680 & n.17 (personal

involvement can be shown through allegations, made with “appropriate particularity,” of personal

direction or of actual knowledge and acquiescence).

       Mesadieu’s Complaint likewise fails to contain any specific factual matter that plausibly

suggests that the defendants’ purportedly conspiratorial actions, even if true, were done pursuant

to an agreement amongst them to deny Mesadieu of his constitutional rights. In that respect, there

is no specific information in his complaint which, inter alia, credibly suggests that Mesadieu’s

ability to pursue relief in a judicial forum has been impeded by the fabricated evidence and falsified

reports generated by otherwise unspecified defendants; this remains true notwithstanding that the

officers’ actions during their February 9, 2016 stop, search, arrest, and detention of Mesadieu



                                                 18
would, under the circumstances alleged in his complaint, likely violate the Fourth Amendment.

Indeed, “concealing a constitutional violation, including [a Fourth Amendment violation], does

not amount to a separate constitutional violation unless the victim of the concealment was deprived

of his right of access to the courts.” Jutrowski, 904 F.3d at 294-95 (quoting Swiggett, 2008 WL

4916039, at *4). In short, Mesadieu’s sweeping allegations of a broad conspiracy that existed

between all defendants lacks the necessary particularity for this claim to proceed further. Based

on the foregoing considerations, the Court will dismiss Mesadieu’s § 1983 conspiracy claim

without prejudice.

       e. Mesadieu’s Equal Protection Clause-based § 1983 claims are dismissed

       Mesadieu’s pleading makes clear that he believes otherwise unspecified defendants singled

him out for arrest and fabricated evidence against him because he refused to become a CI. (See

DE 1 at 16).     He also specifically claims that these “officer defendants . . . , in targeting

[Mesadieu] based on corruption, denied him equal protection of the law, in violation of the . .

Fourteenth Amendment.” (DE 1 at 25.) He further asserts that the officer defendants, “in writing

falsified traffic citations and police report[s] base[d] on corruption constituted selective

enforcement of law in violation of the Fourteenth Amendment.” (Id.) Mesadieu therefore

appears to be under the impression that the defendants’ selective actions against him violated his

Fourteenth Amendment rights to “equal protection of the laws.” U.S. Const. amend. XIV, § 1.

       For this § 1983 selective enforcement claim to proceed past screening, Mesadieu must

plead sufficient facts demonstrating that (1) similarly situated suspects of a different race were not

subject to the same treatment; and (2) that the defendants’ actions in targeting the plaintiff, were

at least partially motivated by his race. White v. Williams, 179 F. Supp. 2d 405, 418 n.5 (D.N.J.

2002) (citing United States v. Armstrong, 517 U.S. 456, 465 (1996)); see also Renchenski v.



                                                 19
Williams, 622 F.3d 315, 337 (3d Cir. 2010) (to prevail on § 1983 equal protection claim, a plaintiff

must demonstrate that defendants “treated him differently because he is a member of a suspect

class or because he exercised a fundamental right.”). Here, Mesadieu’s pleading contains no

indication that defendants’ elective actions against him were racially motivated or based on

otherwise constitutionally impermissible considerations; he instead avers that he was singled out

because he refused to become a CI. Mesadieu’s § 1983 Equal Protection Clause-rooted claims

are accordingly dismissed without prejudice for failure to state a claim.

         f. Mesadieu’s § 1985(3) and § 1986 claims are dismissed

         Mesadieu, in addition to claiming that the defendants’ alleged conspiratorial acts are

actionable under § 1983, also asserts claims against defendants under two other related civil

conspiracy statutes, 42 U.S.C. § 1985(3) and 42 U.S.C. § 1986. (DE 1 at 26-27.) Section

1985(3) 11 permits a party to bring an action to recover for injuries incurred by a conspiracy formed

“for the purpose of depriving, either directly or indirectly, any person or class of persons of the

equal protection of the laws, or of equal privileges and immunities under the laws.” Id. To

establish a claim for civil conspiracy under 42 U.S.C. § 1985(3), a plaintiff must allege the

following:

                      (1) a conspiracy; (2) motivated by a racial or class based
                      discriminatory animus designed to deprive, directly or

11
     42 U.S.C. § 1985(3) specifically provides that:

         If two or more persons in any State . . . conspire . . . for the purpose of depriving,
         either directly or indirectly, any person . . . of the equal protection of the laws . . .
         in any case of conspiracy set forth in this section, if one or more persons engaged
         therein do, or cause to be done, any act in furtherance of the object of such
         conspiracy, whereby another is injured in his person or property, or deprived of
         having and exercising any right or privilege of a citizen of the United States, the
         party so injured or deprived may have an action for the recovery of damages
         occasioned by such injury or deprivation, against any one or more of the
         conspirators.

                                                    20
                     indirectly, any person or class of persons to the equal protection
                     of the laws; (3) an act in furtherance of the conspiracy; and (4)
                     an injury to person or property or the deprivation of any right
                     or privilege of a citizen of the United States.

Lake v. Arnold, 112 F.3d 682, 685 (3d Cir. 1997) (citations omitted).                Importantly, for

Mesaidieu’s § 1985(3) claim to proceed further, “there must be some racial, or perhaps otherwise

class-based, invidiously discriminatory animus behind the conspirators’ action. The conspiracy,

in other words, must aim at a deprivation of the equal enjoyment of rights secured by the law to

all.” Griffin v. Breckenridge, 403 U.S. 88, 102, (1971).

         Section 1986 12 “constitutes an additional safeguard for those rights protected under §

1985, and ‘transgressions of § 1986 by definition depend on a preexisting violation of § 1985[.]’”

Clark v. Clabaugh, 20 F.3d 1290, 1295 (3d Cir. 1994) (quoting Rogin v. Bensalem Township, 616

F.2d 680, 696 (3d Cir. 1980), cert. denied, 450 U.S. 1029 (1981)). Stated more simply, “to

maintain a cause of action under § 1986, [a plaintiff] must [first] show the existence of a § 1985

conspiracy.” 13 Id. at 1296 n.5.

         Here, Mesadieu has not alleged that defendants’ purported conspiratorial actions were

motivated by racial or class based discriminatory animus. As such, Mesadieu’s Complaint fails


12
     42 U.S.C. § 1986 specifically provides that:

         Every person who, having knowledge that any of the wrongs conspired to be done,
         and mentioned in [§ 1985], are about to be committed, and having power to prevent
         or aid in preventing the commission of the same, neglects or refuses so to do, if
         such wrongful act be committed, shall be liable to the party injured, or his legal
         representatives, for all damages caused by such wrongful act, which such person
         by reasonable diligence could have prevented; and such damages may be recovered
         in an action on the case[.]
13
   In addition, a § 1986 plaintiff must demonstrate that “(1) the defendant had actual knowledge
of a § 1985 conspiracy, (2) the defendant had the power to prevent or aid in preventing the
commission of a § 1985 violation, (3) the defendant neglected or refused to prevent a § 1985
conspiracy, and (4) a wrongful act was committed.” Clark, 20 F.3d at 1295-96 (citations omitted).

                                                    21
to state a prima facie claim under § 1985(3). Kornegey, 299 F. Supp. 3d at 685 (plaintiff failed

to state a § 1985 claim where his pleading failed to allege that defendant “engaged in any conduct

evidencing animus or discrimination based on race or ethnicity, or of disparate treatment based on

these classifications.”); see also Robinson v. McCorkle, 462 F.2d 111, 113 (3d Cir. 1972) (“With

near unanimity, the courts have rejected complaints containing mere conclusory allegations of

deprivations of constitutional rights under § 1985(3)”). Mesadieu has accordingly also failed to

state a prima facie § 1986 claim. Clark, 20 F.3d at 1295. The Court will therefore dismiss

Mesadieu’s § 1985(3) and § 1986 civil conspiracy claims without prejudice.

       g. All of Mesadieu’s § 1983 supervisory liability-based claims and Monell
          claims are dismissed

       Mesadieu also asserts § 1983 claims against Union County, Elizabeth, EPD Chief Shannon,

Prosecutor Park, and AAG Borstein in their purported roles as EPD supervisors. He avers, in

sweeping fashion, that all of these defendants “are under a duty to supervise the members of the

[EPD] and to ensure that the policing activities of the [EPD] are run in a lawful manner” and that

they “permitted, encouraged, tolerated, and knowingly acquiesced to an official pattern, practice,

or custom of police officers, and prosecutors, including but not limited to defendants, of violating

[Mesadieu’s] rights based on corruptions.” (DE 1 at 20-21.) He further claims that “[t]hese

defendants failed to train and properly supervise police officers regarding proper arrest procedures

and techniques.” (Id. at 22.) Mesadieu also asserts that these five defendants are all responsible

for “policies or customs of inadequate training, supervision, discipline, screening, or hiring.” (Id.

at 22.) He claims that the above-named defendants’ failure to properly supervise defendants has

resulted in a “well settled and permanent policy” in which prosecutors and police officers are

allowed to “wrongfully arrest individuals” and to “forc[e] them to become [CIs].” (Id. at 21.)

He similarly alludes to these defendants’ acquiescence to a “code of silence” that has enabled these


                                                 22
purported actions to continue unchecked. For the reasons detailed below, all of Mesadieu’s §

1983 supervisory liability-related claims will be dismissed.

       Mesadieu’s § 1983 claims against Union County and the City of Elizabeth appear to arise

under two distinct, albeit closely-related, legal theories of municipal liability: (1) that these

municipal entities are the driving force behind the policies and customs 14 within the EPD and the

Union County Prosecutor’s Office – including the “code of silence” – that enabled the defendants

to violate his constitutional rights; and (2) that these defendants failed to properly train and

supervise their employees (the “Monell claims”). Union County and Elizabeth, both of whom are

municipal entities, “may not be held liable for constitutional torts under § 1983 on a vicarious

liability theory rooted in respondeat superior. Andrews v. City of Philadelphia, 895 F.2d 1469,

1480 (3d Cir. 1990). Instead, these defendants’ liability under § 1983 is limited “to only those

constitutional torts actually caused by the municipality.” Beck v. City of Pittsburgh, 89 F.3d 966,

972 (3d Cir. 1996). Accordingly, municipal defendants may be subject to § 1983 liability “when

the alleged constitutional transgression implements or executes a policy, regulation or decision

officially adopted by the governing body or informally adopted by custom.” Id. at 971 (citing

Monell v. Dept. of Soc. Servs., 436 U.S. 658 (1978)). Stated more simply, Union County and City

of Elizabeth can be “held responsible as an entity [under § 1983] when the injury inflicted is

permitted under its adopted policy or custom.” Id.

       For Mesadieu to prevail on this claim, he “must show that [he was] deprived of rights,



14
   Policy is made when a decisionmaker, i.e., one who has final authority to establish the relevant
municipal policy, issues an official proclamation, policy, or edict; a course of conduct is considered
to be a custom when, although not authorized by law, its practice by state officials is so permanent
and well-settled as to virtually constitute law. Andrews, 895 F.2d at 1480. An unofficial
custom” may also be established by evidence of knowledge and acquiescence.” Beck, 89 F.3d at
971.

                                                 23
privileges, or immunities secured by the Constitution and laws, and that the deprivation of those

rights was the result of an official government policy or custom.” Mulholland v. Gov’t County of

Berks, Pennsylvania, 706 F.3d 227, 237-38 (3d Cir. 2013) (citations and internal quotations

omitted). In other words, Union County and Elizabeth “may be held liable [under this theory of

municipal liability] only if [that entity’s] policy or custom is the ‘moving force’ behind a

constitutional violation.” Sanford v. Stiles, 456 F.3d 298, 314 (3d Cir. 2006) (citing Monell, 436

U.S. at 691). In sum, this claim may proceed only if Mesadieu’s complaint contains factual

allegations which plausibly suggest that either Elizabeth or Union County (1) adopted an official

policy or unofficial custom that deprived Mesadieu of his constitutional rights; (2) acted

deliberately and was the moving force behind the deprivation; and (3) Mesadieu’s injuries were

caused by the identified policy or custom. Monell, 436 U.S. at 692-94.

       Mesadieu’s § 1983 failure to train claim against Union County and Elizabeth is subject to

similar scrutiny. “In limited circumstances, a local government’s decision not to train certain

employees about their legal duty to avoid violating citizens’ rights may rise to the level of an

official government policy for purposes of § 1983.” Connick v. Thompson, 563 U.S. 51, 61

(2011); see also Bd. of County Comm’rs of Bryan County, Oklahoma v. Brown, 520 U.S. 397, 405

(1997) (“[R]igorous standards of culpability and causation must be applied to [failure to train

claims to] ensure that the municipality is not held liable solely for the actions of its employee.”).

This claim is subject to a “stringent” standard, “requiring proof that a municipal actor disregarded

a known or obvious consequence of his action.” Bryan County, 520 U.S. at 410; accord Doe v.

Luzerne County, 660 F.3d 169, 179 (3d Cir. 2011) (“[A] municipality can only be liable under §

1983 where the failure to train demonstrates a ‘deliberate’ or ‘conscious’ choice by the

municipality.”) (citations omitted).



                                                 24
        Such a claim normally requires a “pattern of similar constitutional violations by untrained

employees.” Thomas v. Cumberland County, 749 F.3d 217, 223 (3d Cir. 2014) (citation omitted).

As the Third Circuit has explained:

                To determine whether a municipality’s alleged failure to train its
                employees amounted to a deliberate or conscious choice, it must be
                shown that “(1) municipal policymakers know that employees will
                confront a particular situation; (2) the situation involves a difficult
                choice or a history of employees mishandling; and (3) the wrong
                choice by an employee will frequently cause deprivation of
                constitutional rights.”

Doe, 660 F.3d at 179-80 (citing Carter v. City of Philadelphia, 181 F.3d 339, 357 (3d Cir. 1999).

Moreover, “the identified deficiency in [the] training program must be closely related to the

ultimate [constitutional] injury.” Woloszyn v. County of Lawrence, 396 F.3d 314, 325 (3d Cir.

2005) (internal quotations and citations omitted).

        Mesadieu’s pleading contains only the conclusory, oft-repeated assertion that Union

County and the Elizabeth permitted, encouraged, tolerated, and knowingly acquiesced to a culture

at EPD and the Prosecutor’s Office that enabled the defendants to wrongfully arrest him. His

complaint lacks any particularized factual allegations which plausibly suggest that the

unconstitutional acts allegedly committed by the police officers and attorneys employed by those

entities are attributable to an official policy or an custom promogulated by Union County and/or

Elizabeth.   Buoniconti v. City of Philadelphia, 148 F. Supp. 3d 425, 441 (E.D. Pa. 2015)

(“[C]onclusory statements, without more, fail to adequately allege that [a municipality] adopted a

policy, custom, or practice that resulted in a violation of [plaintiff’s] rights.”).

        Mesadieu’s pleading is likewise bereft of specific facts demonstrating that the alleged

constitutional violations committed by the individual defendants in the course of stopping,

searching, arresting, and detaining Mesadieu on February 9, 2016 was the result of Union County



                                                   25
and/or Elizabeth’s failure to train and/or educate their respective personnel. Tarbox v. Butler

Township, No. 14–1346, 2015 WL 6157173, at *10 (M.D. Pa. Oct. 19, 2015) (conclusory

allegations regarding township’s failure to train and/or educate police officers are insufficient to

invoke Monell liability). In short, there are no factual allegations in Mesadieu’s pleading which

plausibly suggest that an official policy of Union County or Elizabeth – related to employee

training or otherwise – or an unofficial, municipality-specific custom was the “moving force”

behind the alleged constitutional violations committed against him on February 9, 2016.

        Furthermore, Mesadieu fails to allege facts that sufficiently suggest that Union County

and/or Elizabeth implemented any such policy or custom with constitutionally actionable

deliberate indifference. Mesadieu’s pleading, among other things, fails to describe or detail any

incidents in which other persons were subject to the same treatment he endured and likewise fails

to describe when and how, if at all, any such incidents were reported to either municipal defendant.

His blanket reference about other incidents of misconduct is “not sufficient to create a pattern of

violations[.]” Buoniconti, 148 F. Supp. 3d at 443 (citing Thomas, 749 F.3d at 225). The Court

will accordingly dismiss without prejudice Mesadieu’s Monell claims against Union County and

the City of Elizabeth for failure to state a claim.

        Mesadieu has also asserted § 1983 claims against EPD Chief Shannon, Prosecutor Park,

and AAG Bornstein in their roles as supervisors of EPD personnel. There are two avenues under

which these defendants may be subject to § 1983 supervisory liability:

                First, like municipalities, “[i]ndividuals who are policymakers may
                be liable under § 1983 if it is shown that such defendants, ‘with
                deliberate indifference to the consequences, established and
                maintained a policy, practice or custom which directly caused [the]
                constitutional harm.’” Second, “a supervisor may be personally
                liable under § 1983 if he or she participated in violating the
                plaintiff’s rights, directed others to violate them, or, as the person in
                charge, had knowledge of and acquiesced in his subordinates’


                                                   26
               violations.”

Cannon v. City and County of Philadelphia, No. 14-5388, 2014 WL 7399037, at *3 (E.D. Pa. Dec.

30, 2014) (internal citations omitted). The elements for supervisory liability are “met where the

supervisor ‘failed to respond appropriately in the face of an awareness of a pattern of such injuries’

or where ‘the risk of constitutionally cognizable harm is so great and so obvious that the risk and

the failure of supervisory officials to respond will alone support’ a finding of deliberate

indifference.” Parkell v. Markell, 622 F. App’x 136, 140 (3d Cir. 2015) (quoting Sample v.

Diecks, 885 F.2d 1099, 1118 (3d Cir.1989)).

       Mesaidieu fails to sufficiently plead a § 1983 supervisory liability claim against Shannon,

Park, or Bornstein. First, he has not alleged facts which plausibly suggest that these specific

defendants (or any defendant), with deliberate indifference, established and maintained any policy

or custom that directly caused a constitutional harm. See Cannon, 2014 WL 7399037, at *3.

Second, Mesadieu has not alleged facts that allow the Court to plausibly infer that Shannon, Park,

or Bornstein participated in a violation of his rights, directed others to violate them, or acquiesced

to a violation. See id. Moreover, there are no well-pleaded factual allegations to support an

inference that these defendants “failed to respond appropriately in the face of an awareness of a

pattern of such injuries.” Parkell, 622 F. App’x at 140, 2015 WL 4523521, at *3. Again,

Mesadieu’s conclusory reference to “a number of [prior] complaints” (see DE 1 at 18), without

more, does not establish a pattern.

       In sum, because Mesadieu’s complaint contains “no specific factual allegations fleshing

out the claims of supervisory liability,” Wood v. Williams, 568 F. App’x 100, 107 (3d Cir. 2014),

the Court will dismiss his § 1983 supervisory-related claims against Shannon, Park, and Bornstein.

See also Cannon, 2014 WL 7399037, at *5 (allegations that “the supervisors approved of or failed



                                                 27
to stop what the supervisees actually did” are “mere restatements of the element of supervisory

liability claims”); Santiago v. Warminster Tp., 629 F.3d 121, 131 (3d. Cir. 2010) (same).

          h. All of Mesadieu’s state law claims are dismissed without prejudice

          Mesadieu also asserts state law tort claims against various public entity and employee

defendants for (1) assault, (2) wrongful imprisonment, (3) corrupt misconduct, (4) intentional

infliction of emotional distress, and (5) negligence. (DE 1 at 28-29.) All of these claims are

governed by the New Jersey Tort Claims Act (“NJTCA”), N.J.S.A. 59:1-1 et seq. See Ingram v.

Township of Deptford, 858 F. Supp. 2d 386, 400 (D.N.J. 2012) (citing, inter alia, Velez v. City of

Jersey City, 180 N.J. 284 (2004); Longo v. Santoro, 195 N.J. Super. 507, 514 (App. Div. 1984)).

          Under the NJTCA, a notice of claim must, as a general matter, be filed with the appropriate

public entity defendant not later than the ninetieth day after accrual of the underlying cause of

action.    N.J.S.A. § 59:8-8.     The NJTCA further requires that the filing of the notice is a

prerequisite to bringing a tort claim against a public entity or employee in a “court of law.” See

id. “(After the expiration of six months from the date notice of claim is received, the claimant may

file suit in an appropriate court of law.”); see also id. at § 59:8-3 (“No action shall be brought

against a public entity or public employee under this act unless the claim upon which it is based

shall have been presented in accordance with the procedure set forth in this chapter.”). Thus, a

plaintiff’s failure to file the required pre-suit notice will result in the dismissal of his tort claims.

Ingram, 858 F. Supp. 2d at 400.

          Here, Mesadieu’s pleading does not indicate that he filed any such pre-suit notices required

by the NJTCA. The Court will accordingly dismiss all of his state law tort claims – which again,

are exclusively asserted against public entities and employees – based on Mesadieu’s failure to

plead facts which suggest that he complied with the NJTCA’s notice requirement prior to bringing



                                                   28
the above-listed tort claims in the present lawsuit. See id. (“The Plaintiff’s complaint does not

allege that she filed notice in accordance with the statute. Therefore, the Plaintiff’s complaint fails

to state a claim for negligence and assault and battery and must be dismissed."). Dismissal of

these claims is without prejudice.

V.     CONCLUSION

       For the reasons set forth above, Mesadieu’s § 1983 unlawful search claim against EPD

Officer Jose Martinez may proceed. Mesadieu’s 42 U.S.C. § 1985(1) and 42 U.S.C. § 1985(2)

civil conspiracy claims are dismissed with prejudice. Any and all such federal civil rights claims

which Mesadieu asserts against the Elizabeth Police Department are also dismissed with prejudice.

“With prejudice” means that Mesadieu cannot brings those claims again. All other claims in

Mesadieu’s pleading are dismissed without prejudice as against all other named defendants.

Mesadieu is provided forty-five (45) days to file an amended complaint as to those claims

dismissed without prejudice. 15 If he fails to do so, then those claims will also be dismissed with

prejudice. An appropriate Order accompanies this Opinion.



Date: October 4, 2019                                  s/ John Michael Vazquez
                                                       JOHN MICHAEL VAZQUEZ
                                                       United States District Judge




15
    An amended complaint is filed, it supersedes the original and renders the first complaint of no
legal effect, unless the amended complaint specifically refers to or adopts the earlier pleading.
See West Run Student Housing Associates, LLC v. Huntington National Bank, 712 F.3d 165, 171
(3d Cir. 2013)(collecting cases); see also 6 Charles Alan Wright & Arthur R. Miller, Federal
Practice and Procedure § 1476 (3d ed. 2008). To avoid confusion, the safer practice is to submit
an amended complaint that is complete in itself. Wright & Miller, supra, at § 1476.

                                                  29
